Citation Nr: 1708280	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability.  

2.  Entitlement to an initial rating greater than 10 percent for left ankle disability.

3.  Entitlement to an initial rating greater than 10 percent for a right ankle disability.

4.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee.

5.  Entitlement to an initial rating greater than 10 percent for right knee disability.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1995 to March 2002.  He also had additional unverified service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery. Alabama, which granted the Veteran's claims of service connection for degenerative joint disease of the left knee, right knee disability, left ankle disability, right ankle disability, and lumbosacral spine disability.  The RO assigned separate 10 percent ratings effective April 1, 2002, for each of these disabilities.  The Veteran disagreed with this decision in October 2003.  He perfected a timely appeal in February 2004.

Because the Veteran's last known address is within the jurisdiction of the RO in Houston, Texas, that facility has jurisdiction over this appeal.  Similarly, although the Veteran initially appointed Alabama Department of Veterans Affairs as his service representative in September 2002, because he no longer lives in the state of Alabama, he can no longer be represented by this service organization.  Therefore, the Veteran is currently considered unrepresented before VA.

In November 2006, April 2009, and July 2016, the Board remanded this matter to the AOJ for additional development.  Specifically, the Board remanded the Veteran's appeal so that he could be afforded a new VA examination and so outstanding records, to specifically include vocational rehabilitation records, could be obtained.  A review of the record reveals that in both November 2006 and in April 2009, the AOJ attempted to schedule the Veteran for updated VA examinations to determine the current nature and severity of his service-connected disabilities.  The Veteran failed to report for multiple VA examinations scheduled in connection with his appeal for higher initial ratings.  Given his failure to report to these examinations, the Board finds that the Veteran should not be schedule for any further examinations with respect to his currently appealed claims and thus, the AOJ has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that VA does not have a current address for the Veteran; however, a review of the record reveals that the AOJ has made many attempts to contact the Veteran to include through his emergency contact as well as his financial institution.  The only correspondence of record from the Veteran regarding his address is a September 2009 letter indicating that he had a new temporary address "for the next six months."  There has been no correspondence from the Veteran since September 2009.  As the Court has held that "the duty to assist is not always a one-way street.  

If a Veteran wishes to help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus given the Veteran's failure to provide an updated address as well as his failure to attend any scheduled VA examinations, it is appropriate that the Veteran's currently appealed claims be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655(a)-(b) (2016). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability manifested by no more than complaints of low back pain and forward flexion limited to 112 degrees.

2.  For the entire period on appeal, the Veteran's left ankle condition manifested by no more than moderate limitation of motion and did not manifest as ankylosis, malunion, or deformity.  Astragalectomy of his left ankle is not shown.

3.  For the entire period on appeal, the Veteran's right ankle condition manifested by no more than moderate limitation of motion and did not manifest as ankylosis, malunion, or deformity.  Astragalectomy of his left ankle has not been shown.

4.  For the entire period on appeal, the Veteran's left knee disability manifested by no more than complaints of pain and instability, flexion limited to 131 degrees without objective evidence of pain and crepitus, but with x-ray evidence of mild arthritis.  Arthralgia with slight loss of function has been shown.

5.  For the entire period on appeal, the Veteran's right knee disability manifested by no more than complaints of pain and instability and flexion limited to 132 without objective evidence of pain and crepitus.  Arthralgia with slight loss of function has been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 23, 2002), Diagnostic Codes 5292 (effective before September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (effective September 26, 2003).

2.  The criteria for an initial disability rating greater than 10 percent have not been met for the Veteran's left ankle condition.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for an initial disability rating greater than 10 percent have not been met for the Veteran's right ankle condition.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for an initial disability rating greater than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).

5.  The criteria for an initial rating greater than 10 percent for arthralgia of the right knee with slight loss of function have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial increased rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify has been met.

The VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records, and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records as well as a December 2002 VA examination report have been associated with the Veteran's claims file.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Board is cognizant of the Court's recent holding in Correia v. McDonald.  28 Vet. App. 158 (2016).  However, as the Veteran has failed to report to any of his scheduled VA examinations, the Board finds that another remand for strict compliance with Correia in this particular case would result in further and unnecessary delay.  Further, the Board notes that pursuant to Vilifranc v. McDonald, 38 C.F.R. § 4.59 is not applicable where a Veteran is already in receipt of at least the minimum compensable rating.  Additionally, under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Thus, the Board will proceed to consider the Veteran's claims based on the evidence of record notwithstanding the requirements of Correia v. McDonald.  

Thus VA's duty to assist in the development of these claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.   Increased Ratings

The Veteran seeks higher initial ratings for a lumbar spine disability, bilateral knee disability, and bilateral ankle disability.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id.  (quoting 38 C.F.R. § 4.40 ).

The Board has considered the entire record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Spine

Because of the time period covered by the Veteran's appeal, multiple versions of the applicable Diagnostic Codes must be considered because VA promulgated new regulations for the evaluation of disabilities of the spine twice during this period, effective September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula), based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IVDS) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to September 23, 2002, Diagnostic Code 5293 addressed the rating criteria for IVDS.  Mild IVDS warranted a 10 percent evaluation and moderate IVDS with recurring attacks warranted a 20 percent evaluation.  Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The regulations regarding IVDS were revised effective September 23, 2002.  Effective that date, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the Diagnostic Code for IVDS was renumbered as 5243 and the criteria for rating all spine disabilities, to include IDS, are now either determined either by the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  When evaluating IVDS based upon incapacitating episodes, a 10 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note(1) (2016).

Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation under Diagnostic Code 5292.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  These criteria were not changed by the amendments that became effective on September 23, 2002. 

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation under Diagnostic Code 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  These criteria also were not changed by the amendments that became effective on September 23, 2002. 

Effective September 26, 2003, under the General Formula, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016). 

The criteria under the General Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016) (General Rating Formula for Diseases and Injuries of the Spine).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V. 

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his lumbar spine disability.  In other words, the preponderance of the evidence is against awarding a disability rating in excess of 10 percent-whether under the new or old rating criteria for back disabilities.  

Based upon the application of the regulations in effect prior to September 23, 2003, the Board finds that the Veteran's low back disability most closely approximated symptoms of slight limitation of motion of the lumbar spine.  

By a February 2003 rating decision, the Veteran was granted service connection for a lumbosacral spine condition with an evaluation of 10 percent effective April 1, 2002. 

Service treatment records from April 2001 indicate that the Veteran experienced lower back pain since November 2000.

On VA examination in December 2002, the Veteran reported that he injured his back in service while moving furniture.  A diagnosis of arthralgia of the lumbosacral spine with no loss of function due to pain was noted.  Range of motion testing revealed flexion to the right to 42 degrees, flexion to the left to 32 degrees, forward flexion to 112 degrees, and extension to 64 degrees.  The Veteran's combined range of motion was 250 degrees.  The examiner indicated that motion stopped where pain began.  There was no evidence of painful spasm, weakness, or tenderness on examination.

In a January 2004 statement, the Veteran asserted that his back had limited flexibility with increasing pain following twisting, bending, and lifting.  He additionally asserted that there was a constant line of pain from the lower back to the middle portion of the back due to movement.

Having carefully considered all of the evidence of record, the Board finds a rating of 10 percent and no higher is warranted for the Veteran's low back condition throughout the appeal period.  Specifically, the Board finds that his condition more closely approximated slight limitation of the lumbar spine under the rating criteria in effect prior to September 23, 2003.  

On VA examination, the Veteran had flexion to the right of 42 degrees (should be 50 degrees); flexion to the left of 32 degrees (should be 50 degrees); forward flexion to 112 degrees (should be 90 degrees); and extension to 64 degrees (should be 30 degrees).  Even assuming that the Veteran's back caused pain at all times, as he asserted in a January 2004 statement, the objective evidence of record does not establish that the pain caused loss of motion.  Indeed, the December 2002 VA examiner specifically addressed the Veteran's pain and indicated that motion stopped where his pain began.  

As the Veteran's symptoms do not indicate the severity necessary to warrant a rating in excess of 10 percent under any of the applicable rating criteria, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5292.  The Board also finds that a rating in excess of 10 percent is not warranted under any other appropriate diagnostic code that was revised in 2003. 

A rating in excess of 10 percent is not warranted under Diagnostic Codes 5235-5243.  As noted regarding the evaluation under Diagnostic Code 5292, the Veteran's greatest recorded limitation in forward flexion is 112 degrees, with pain beginning at that point.  Under this code, a higher rating of 20 percent is only warranted with moderate limitation of motion.  As Plate V indicates that normal forward flexion of the lumbar spine is from 0 to 90 degrees, the Board finds that even with the symptoms of pain described by the December 2002 VA examiner, the evidence does not more closely approximate a finding of "moderate" limitation of the lumbar spine.

Similarly, a higher rating of 20 percent is not warranted under the General Formula.  The General Formula provides for a 20 percent rating with evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Although the Board has considered the effects of painful motion and resulting functional loss due to repetitive motion, the evaluation of record provides that objective painful motion began at 112 degrees, which is far beyond the requirement for the 20 percent rating under these criteria.  Further, even accepting the Veteran's statements regarding increased pain following twisting, bending, or lifting, the Veteran has not asserted that this pain causes loss of range of motion.  Indeed, on VA examination, the examiner specifically found that there was no loss of function due to pain.  

Thus, even accepting the Veteran's statement regarding increased pain, the Board finds that the evidence more closely approximates the 10 percent criteria during this period.  See Deluca, 8 Vet. App. at 206.  Accordingly, the Board finds that a higher rating is not warranted under the General Formula for this period.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016). 

Additionally, a higher rating under Diagnostic Code 5295 is not warranted.  The evidence does not demonstrate that the Veteran had muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  Specifically, the December 2002 VA examiner found that there were no spasms, weakness, or tenderness of the spine.  Accordingly, the criteria for a rating in excess of 10 percent under Diagnostic Code 5295 have not been met.

The Board also finds that clinical evidence does not show the Veteran has experienced IVDS at any point during the appeal period.  Whether under the old or the new rating criteria, he has not experienced recurrent attacks or incapacitating episodes of IVDS to warrant a higher rating under these criteria.  Accordingly, a rating in excess of 10 percent under either Diagnostic Code 5293 (2003) or the Incapacitating Episodes Formula of Diagnostic Codes 5235-5243 is not warranted.

Finally, there is nothing in the evidence of record, nor does the Veteran contend, that he experiences any neurological abnormalities related to his lumbosacral spine disability.

Thus, the Board concludes that there is no basis, even considering the rating criteria in effect prior to September 26, 2003, and the rating criteria in effect since September 26, 2003, for a higher rating.  Accordingly, a rating in excess of 10 percent for a lumbosacral spine disability is not warranted.

Bilateral Ankles

Service connection for a left and right ankle condition was granted by a February 2003 rating decision with an evaluation of 10 percent effective April 1, 2002.

The Veteran's left and right ankle conditions are currently rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id.  

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination for his left ankle in December 2002.  Range of motion testing of left ankle revealed dorsiflexion to 18 degrees and plantar flexion to 43 degrees.  Range of motion testing of the right ankle revealed dorsiflexion to 19 degrees and plantar flexion to 43 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula bilaterally.  The diagnosis was bilateral ankle arthralgia with slight loss of function due to pain.  

In a January 2004 statement, the Veteran asserted that his left ankle had decreased flexibility and flexing his ankle caused severe pain along with "lots of popping and cracking sounds." 

Taking into account all of the evidence set out above, the Board finds that the evidence of record does not support a rating in excess of 10 percent for each ankle.  Here, the Veteran has been assigned a 10 percent rating for each ankle due to moderate limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2016); see also 38 C.F.R. §§ 4.40, 4.45 (2016). 

A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffered from marked limitation of motion in either ankle.  As noted, the maximum rating of 20 percent is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board acknowledges that the Veteran's range of motion was limited during his VA examination, with dorsiflexion to 18 degrees and plantar flexion to 43 degrees on the left and dorsiflexion to 19 degrees and plantar flexion to 43 degrees on the right.  However, the Board finds that a loss of less than half the degrees of range of motion (18 and 19 out of 20, and 43 out of 45) does not constitute loss of motion that more nearly approximates marked limitation of motion.  

In regard to flare-ups, the Veteran asserted that he experiences decreased flexibility which causes severe pain along with lots of popping and cracking sounds.  Here, even accepting the Veteran's reports of flare-ups including decreased flexibility and pain, the Board finds that the current 10 percent ratings appropriately compensate the Veteran for his symptoms of pain, decreased flexibility, and "cracking and popping" sounds.  He has not asserted that his pain is so severe that it causes marked limitation of motion of either ankle.  Indeed, the Board notes that the Veteran did not report flare-ups of his ankles on examination.  Further, as to possible worsening of symptomatology, the Board notes that VA attempted to schedule the Veteran for multiple VA examinations in connection with his bilateral ankle condition, to which the Veteran failed to report.  Thus, the Board is bound by the evidence currently of record regarding additional functional loss due to flareups.  

The weight of the evidence is against the assignment of a disability rating in excess of 10 percent in each ankle.  The Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of marked limitation of motion of either ankle.  Although the Board is sympathetic to the Veteran's report of bilateral ankle flare-ups that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.  

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.

The Veteran is competent to report on symptoms and is credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of his bilateral ankle impairment based on objective data provided by neutral, skill professionals, and coupled with his lay complaints.  

In this regard, the Board notes that the December 2002 examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Additionally, as noted above, the Veteran was scheduled for multiple VA examinations in connection with his claim and failed to attend.  Thus, the Board is bound by the evidence of record. 

Thus, the Board finds that a 10 percent rating for each ankle, and no more, under Diagnostic Code 5271 is appropriate. 

Bilateral Knees

Service connection for degenerative joint disease of the left knee and for a right knee disability was granted by a February 2003 rating decision, with an evaluation of 10 percent for each knee effective April 1, 2002.  The Veteran's left knee is evaluated under Diagnostic Code 5010-5260 by analogy and his right knee is evaluated under Diagnostic Code 5260.

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment records from April 1998 document that the Veteran complained that his knee "shifted."  The examiner noted that the Veteran had an unstable knee when extremely active.  Periodic left knee instability was noted.

Service treatment records from June 1999 document that the Veteran was seen for right knee pain.  The examiner noted that range of motion was adequate and his medial collateral ligament and patella were nontender.

Service treatment records from August 2000 document that the Veteran complained of knee pain.  The impression was bilateral patellofemoral pain syndrome. 

Service treatment records from October 2001 indicate that the Veteran was receiving physical therapy for his left knee pain.  He complained of left knee pain in November 2001.

Service treatment records from December 2001 document a diagnosis of left patellar fracture and note a left patella fragment excision.  

The Veteran was afforded a VA examination for his knees in December 2002.  On examination, he reported having surgery on his left knee in December 2001 for a fractured patella.  On examination, he subjectively reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance in both knees.  He denied experiencing any heat or redness to the left knee area.  He reported flareups with walking or running with additional functional impairment.  Physical examination revealed no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, heat, abnormal movement, or guarding of movement bilaterally.  There was a 4cm prepatalla scar on the left knee which was well-healed.  Range of motion of testing revealed flexion on the left to 131 degrees and on the right to 132.  He had extension on the left to -5 degrees, and to 0 degrees on the right.  The examiner noted that the Veteran had a jaunty gait without the use of a cane or appliance of any type.  Stability was noted to be excellent.  The diagnosis was postoperative degenerative joint disease of the left knee with arthralgia in both knees with slight loss of function due to pain.  

In a January 2004 statement, the Veteran reported that his left knee pain was severe and constant.  He indicated that the pain was from arthritis, knee surgery, degenerative joint disease, and army activities which wore the knee down.  He stated that the left knee could not bend because it caused pain and was very weak.  He also noted the scar on his knee since surgery.  He reported instability of the left knee, and stated that his left knee cannot bear any kind of weight without pain.  Thus, he believed he should be entitled to a 30 percent rating for his knee.  He also indicated that his right knee dislocates at the slightest movement leading to days of pain and recovering and asserted he was entitled to a 20 percent rating for his right knee.

As an initial matter, the Board again notes that the Veteran was scheduled for multiple VA examinations to include as recent as July 2015.  As the Veteran has failed to report to his scheduled examinations, the Board is bound by the evidence of record.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg. 

Here, Diagnostic Code 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited on VA examination. 

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee. 

The Veteran contends he experiences instability in his knees bilaterally.  Specifically, he asserted that his left knee is unstable and swells when dislocation occurs.  He also stated that his right knee dislocates at the slightest movement leading to days of pain and recovery.  However, the VA examiner in December 2002 specifically noted that the Veteran's stability was excellent.  Although the Board acknowledges that the Veteran reported worsening symptomatology in the knees, he failed to report to his scheduled VA examinations.  As a result, the Board is bound by the evidence of record which fails to show instability on objective testing.  Ultimately, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.  

Additionally, Diagnostic Codes 5258 and 5259 are not applicable in this case.  Although the Veteran reported episodes of locking, there has been no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.

Under Diagnostic Code 5260, to receive a rating of 20 percent, limitation of flexion of the leg must be actually or functionally limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 20 percent rating is warranted when limitation of extension is to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

During his December 2002 VA examination, the Veteran had extension on the left to -5 degrees, and to 0 on the right.  He had flexion limited to 131 degrees on the left and 132 degrees on the right.

In light of the findings of the December 2002 VA examiner and on review of the lay evidence of record, the Board finds that a higher rating under Diagnostic Code 5260 is not warranted, as there is no evidence that the Veteran's flexion has been limited to 30 degrees or less in either knee joint.  At most, the Veteran's flexion was limited to 131 degrees on the left and 132 degrees on the right.  Additionally, a separate rating of 10 percent for limitation of extension is not warranted, as the Veteran's extension was not limited to 10 degrees in either knee.  

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; See Deluca and Mitchell, supra.  

The Board acknowledges the Veteran's subjective reports of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance in both knees.  Additionally, he asserted that his left knee cannot bend because it causes pain and is very weak.  The Board notes that on VA examination in December 2002, objective examination revealed no objective evidence of painful motion, but acknowledged some loss of function due to arthralgia.  Although the Board accepts that the Veteran experiences pain in his knee, the Board finds that pain is specifically contemplated by his current rating in each knee.  Importantly, the objective evidence of record does not demonstrate that the Veteran had flexion limited to 45 degrees in either knee.  However, as the Veteran has reported pain on movement, he has been awarded a compensable rating under Diagnostic Code 5260 for his right knee.  Additionally, the Veteran's left knee pain is contemplated by his rating under Diagnostic Code 5010, which specifically contemplates painful motion.

To the extent that the Veteran reports that his pain is so severe that he essentially has ankylosis of his left knee, the Board affords the objective testing, which shows range of motion in the left knee, more probative weight.

Diagnostic Codes 5262 and 5263 are not applicable as there is no evidence that the Veteran suffers from impairment of the tibia and fibula or genu recurvatum.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

Thus the Board finds that the Veteran's 10 percent rating for his right knee under Diagnostic Code 5260 based on slight loss of function and his 10 percent rating for his left knee under Diagnostic Codes 5010-5260, and no more, is appropriate.  There is no basis for a higher rating based on the evidence of record.  Thus, a rating in excess of 10 percent for left and right knee disabilities is not warranted.

Left Knee Scar

In a January 2004 statement, the Veteran stated that he has a "very unattractive" scar on his left knee, which is the result of surgery.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran requests his claim be evaluated under the new criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The Veteran's claim was received in June 2002.  Although he has not expressly indicated he would like his claim to be evaluated under the new criteria, the Board will nonetheless consider both the prior and revised rating criteria.  

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (2) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

The pre-amended Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

The pre-amended Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

The pre-amended Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  This is the maximum rating provided under the old version of Diagnostic Code 7804.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Under the revised rating criteria, Diagnostic Code 7800 again pertains only to scars of the head, face, or neck and is thus inapplicable here.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 refers to scars, not of the head, face or neck that are deep and nonlinear.  Scars of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars of an area or areas at least 12 square inches but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars of an area or areas at least 72 square inches but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars of an area or areas 144 square inches or greater are rated 40 percent disabling.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id.  

Diagnostic Code 7803 was discontinued as of the October 2008 regulation change.  Id.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  Five or more scars that are unstable or painful warrant a 30 percent disability rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under Diagnostic Code 7804, when applicable.  Id. 

Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be rated under an appropriate diagnostic code.  Id.

Here, on VA examination in December 2002, it was noted that the Veteran had a 4cm prepatellar scar on his left knee which was well-healed.  Although the Veteran has asserted that the scar is "unattractive", he has not alleged that it is larger than 4cm or that it causes any limitation of function of his knee.  Therefore, after carefully considering the regulations in effect prior to and after October 23, 2008, the Board finds that there is no basis for a separate rating for his left knee scar.  Specifically, the scar has not been shown to impact the function of his left knee, has not been shown to be painful, unstable, or deep, or cover an area or areas of 144 square inches (929 sq. cm.) or greater.

Extraschedular Considerations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of extraschedular ratings.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's bilateral ankles, bilateral knees, as well as his lumbar spine, are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule show that the rating criteria reasonably describe his disability levels and symptomatology.  He primarily complains of pain, instability, and limitation of functional use.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

Here, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and there is nothing in the evidence of record to suggest that his service-connected disabilities render him unable to follow substantially gainful employment.  Thus, a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability is denied.

Entitlement to an initial rating greater than 10 percent for a left ankle disability is denied.

Entitlement to an initial rating greater than 10 percent for a right ankle disability is denied.

Entitlement to an initial rating greater than 10 percent for a left knee disability is denied.

Entitlement to an initial rating greater than 10 percent for right knee disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


